DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on December 9, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0201386 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8, 11-18, and 20-25 are pending in this case. Claims 1-4, 6, 8, 11-18, and 20 were amended. Claims 5, 7, 9, 10, and 19 were cancelled. Claims 21-25 were added. Claims 1, 11, and 20, as well as the Specification, are amended herein below via Examiner’s Amendment. Claims 1, 11, and 20 are the independent claims. Claims 1-4, 6, 8, 11-18, and 20-25 are allowed.

Specification



The objection to paragraph 0068 is withdrawn in view of the Amendments. The Examiner apologizes for the misidentification error when trying to point out the issue, and thanks the Applicants for their due diligence in uncovering and correcting the actual issue.  
Upon entry of the Examiner’s Amendment below, the remaining objections for improper trademark usage will be withdrawn.

Claim Objections
The objections to claims 1, 2, and 12 are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The rejections of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments. 

The rejections of claims 7 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn in view of the cancellation of claim 7 and the amendments to claim 17.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Ms. Elise Heilbrunn on March 7, 2022, with authorization granted in a follow up email on March 8, 2022. See accompanying Interview Summary.

The application has been amended as follows: 
Paragraph 0045 of the Specification is amended to properly mark trademarks
Claims 1, 11, and 20 are amended

Please replace paragraph 0045 with the following:
[0045] In various embodiments, parameter values may be input in various formats. For example, JAVASCRIPT Object Notation (JSON) may be implemented as a universal format. However, it should be recognized that other formats may be implemented for parameter values, including YAML, PROTOBUF PYTHON 

Please amend claim 1 as indicated below:
Claim 1. (Examiner’s Amendment) A system, comprising: 
	one or more processors; and 
memory, the memory storing instructions that, when executed by the processors, cause the processors to: 
authenticate a request received from a vendor using a digital key; 
process an uploaded menu received from the vendor, the uploaded menu being in a first format, wherein processing the uploaded menu includes identifying, within the uploaded menu, a reference to a data block, the reference to the data block indicating a location within the uploaded menu at which the reference is to be replaced by the data block;  
generate and store a data representation of the uploaded menu using the reference to the data block; 
visual representation of the uploaded menu via a network using the data representation;  
process an online delivery order received from a client device; and 
transmit the online delivery order to the vendor via an interface of a vendor system. 

Please amend claim 11 as indicated below:
Claim 11. (Examiner’s Amendment) A method for universal menu integration, comprising: 
authenticating a request received from a vendor using a digital key; 
receiving an uploaded menu received from the vendor, the uploaded menu being in a first format, wherein processing the uploaded menu includes identifying, within the uploaded menu, a reference to a data block, the reference to the data block indicating a location within the uploaded menu at which the reference is to be replaced by the data block;  
generating and storing a data representation of the uploaded menu using the reference to the data block; 
posting a visual representation of the uploaded menu via a network using the data representation;  
receiving an online delivery order received from a client device; and 
transmitting the online delivery order to the vendor via an interface of a vendor system. 

Please amend claim 20 as indicated below:
Claim 20. (Examiner’s Amendment)[[I]] A non-transitory computer readable medium storing instructions to execute a method, the method, comprising: 
authenticating a request received from a vendor using a digital key; 
receiving an uploaded menu received from the vendor, the uploaded menu being in a first format, wherein processing the uploaded menu includes identifying, within the uploaded menu, a reference to a data block, the reference to the data block indicating a location within the uploaded menu at which the reference is to be replaced by the data block;  
generating and storing a data representation of the uploaded menu using the reference to the data block; 
posting a visual representation of the uploaded menu via a network using the data representation;  
receiving an online delivery order received from a client device; and 
transmitting the online delivery order to the vendor via an interface of a vendor system. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 8, 11-18, and 20-25 are allowed, and renumbered as claims 1-20 as indicated in the accompanying Issue Classification form.

The Examiner has carefully examined independent claims 1, 11, and 20. The closest prior art references of record are U.S. Patent. No. 10,896,398 B1 (hereinafter Freed), U.S. Patent Application Publication. No. 2013/0132231 A1, Non-Patent Literature reference entitled “What is a REST API? Examples, Uses, and Challenges” (hereinafter Postman), Non-Patent Literature reference entitled “HTTP PUT vs. HTTP PATCH in a REST API” (hereinafter JDJ), U.S. Patent No. 10,679,469 B2 (hereinafter Salman), and U.S. Patent No. 9,842,099 (hereinafter Bedard).

Claims 1, 11, and 20 are patentable over Freed, Postman, JDJ, Salman, and Bedard at least because the cited combination of references does not teach or suggest the following limitation, recited in one form or another, by independent claims 1, 11, and 20:

receiving an uploaded menu received from the vendor, the uploaded menu being in a first format, wherein processing the uploaded menu includes identifying, within the uploaded menu, a reference to a data block, the reference to the data block indicating a location within the uploaded menu at which the reference is to be replaced by the data block;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173